                      UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


 UNITED STATES OF AMERICA,
                                             Case No. 4:04-cr-00243-BLW
        Plaintiff,
                                             MEMORANDUM DECISION AND
        v.                                   ORDER

 CRISPIN REVUELTA-VALENCIA,

        Defendant.



                                INTRODUCTION

      Before the Court is Crispin Revuelta-Valencia’s Motion for Reduction in

Sentence under 18 U.S.C. § 3582(c)(1)(A). Dkt. 633. The Government opposes the

motion. Dkt. 636. For the reasons that follow, the Court will grant the motion.

                                BACKGROUND

      From approximately 1993 to 2005, Revuelta-Valencia was a leader of an

Idaho drug trafficking organization. In November 2005 he pled guilty to engaging

in a continuing criminal enterprise. Revuelta’s guideline range was 262 to 327

months. The Court sentenced Revuelta to 300 months imprisonment.

      In March 2021 the Government and Revuelta stipulated to reduce Revuelta’s

sentence under 18 U.S.C. § 3582(c)(2) following a reduction in his offense level

due to Amendment 782 of the sentencing guidelines. Dkt. 632. Per the parties’
stipulation, the Court reduced Revuelta’s sentence to 240 months.1 Dkt. 638.

Shortly after the parties filed their stipulation, Revuelta filed his motion for

compassionate release.

       Revuelta is now 54 years old and suffers from obesity, hypertension, and

hypothyroidism. He is in close contact with his two adult daughters, who have

successful careers in the United States. Both of his daughters wrote letters

supporting Revuelta’s release. Dkt. 633-1.

       Revuelta has been imprisoned for 198 months and has performed admirably

while incarcerated. He has consistently worked in the kitchens and as an orderly.

His disciplinary record is also impressive, having maintained a clean record for

over 11 years.2 Upon release, Revuelta will be discharged to an ICE detainer and



1
  The Presentence Investigation Report calculated Revuelta’s base offense level under § 2D1.5,
which sets the base offense level at the base offense level under § 2D1.1 plus 4 offense levels or
38, whichever is higher. Revuelta was held responsible for 2.28 kilograms of methamphetamine
mixture or 383.2 grams of actual methamphetamine (either amount resulted in the same offense
level). This resulted in a base offense level of 34 under § 2D1.1. Revuelta was also held
responsible for possession of a firearm, which added 2 levels under § 2D1.1. After adding the 4-
level enhancement pursuant to § 2D1.5, Revuelta’s base offense level was 40. Revuelta received
a 3-level reduction for acceptance of responsibility, resulting in an adjusted offense level of 37.
Following application of Amendment 782, Revuelta’s base offense level under § 2D1.1 is 32,
which, with the 2-level firearm enhancement and 4-level enhancement under § 2D1.5, results in
a base offense level of 38. With the 3-level reduction for acceptance of responsibility Revuelta’s
new adjusted offense level is 35. With a criminal history category III, this resulted in a new
guideline range of 210 months to 262 months. However, Revuelta is subject to the mandatory
minimum of 240 months. Thus, the low end of the guidelines after applying Amendment 782 is
240 months.
2
  Revuelta was cited for failing to follow safety regulations in 2016, but the report makes clear
that it was erroneous. See Dkt 633 Ex. C at 1. (“The report is not true. He returned his boots to
laundry.”)
deported to Mexico, where he claims he will live with his elderly mother.

                              LEGAL STANDARD

      Revuelta seeks compassionate release under 18 U.S.C. 3582(c)(1)(A). To

grant compassionate release, a district court must, as a threshold matter, determine

whether a defendant has exhausted his administrative remedies. Id. If the

exhaustion requirement is met, the court must consider the 18 U.S.C. § 3553(a)

factors. Id. Then the Court may grant compassionate release only if the defendant

shows that “extraordinary and compelling reasons warrant such a reduction.” Id.;

United States v. Aruda, 993 F.3d 797, 801 (9th Cir. 2021). See also United States

v. Rodriguez, 424 F. Supp. 3d 674, 680 (N.D. Cal. 2019). The defendant bears the

burden of establishing that extraordinary and compelling reasons exist to justify

compassionate release. See United States v. Greenhut, 2020 WL 509385, at *1

(C.D. Cal. Jan. 31, 2020) (citing United States v. Sprague, 135 F.3d 1301, 1306-07

(9th Cir. 1998)).

                                    ANALYSIS

      Revuelta submitted a request for compassionate release to the warden of Big

Springs CI in February 2021, which the warden denied. Therefore, Revuelta meets

the exhaustion requirement of § 3582(c)(1)(A) and his motion is ripe for

consideration.

      The Court finds, and the Government agrees, that Revuelta has presented
extraordinary and compelling reasons for release under § 3582(c). Dkt. 636 at 4-5.

All that remains to consider is whether the applicable 18 U.S.C. § 3553(a)

sentencing factors support release. While the Court acknowledges the seriousness

of Revuelta’s criminal conduct, Revuelta has demonstrated that the 3553(a) factors

support his release.

       Revuelta was a leader of a drug distribution organization in Eastern Idaho

and had been engaged in the criminal enterprise since 1993. Indeed, Revuelta was

convicted of Delivery of a Controlled Substance conviction in 1997, but that did

little to deter his criminal behavior. Perhaps most worryingly, Revuelta possessed

multiple firearms in relation to the criminal enterprise.3

       However, Revuelta has shown that he understands the wrongful nature of his

conduct and the harm it brought upon society. While he possessed illegal firearms

at the time of his arrest, he has never been convicted of a violent offense, nor does

he have an extensive, recidivist criminal history. His daughter Lisandra states that

Revuelta “has taken responsibility for his actions and shown remorse for what he

has done.” Revuelta’s actions validate those words. His clean record and



3
  The Government relies on Revuelta’s criminal conduct and history to vigorously argue that he
remains a danger to society. However, as Revuelta points out, he is not the same person as he
was when he was sentenced, and his behavior while in prison supports this assertion. Following
the reduction of his sentence to 240 months based on the parties’ stipulation, Revuelta likely has
less than a year to serve, accounting for good behavior credit. The Court struggles to see how he
would pose any more of a threat to society today than he would in less than a year’s time when
he would be released at the completion of his sentence.
commitment to work while incarcerated reflect genuine rehabilitation. Both of his

daughters have expressed a strong desire to support their father and ease his

reintegration into society.

      Pursuant to Amendment 782 and the parties’ stipulation, Revuelta’s sentence

has now been reduced to 240 months. If it was not for the mandatory minimum,

Revuelta’s new guideline range following Amendment 782 would be 210 months

to 262 months. Accounting for good behavior credit, Revuelta’s time served

already exceeds the low end of the guideline range. Further, he likely has less than

a year to serve under his amended sentence.

      The Court finds that Revuelta will not pose a danger to society if released.

His advancing age, health conditions, and isolation from his previous criminal

associates make it unlikely he will reoffend. In addition, Revuelta has an

appropriate release plan. When released, Revuelta will be deported to Mexico; he

plans to live with his 87-year-old mother at their family home in Michoacán.

      Under Pepper v. United States, 562 U.S. 476, 490-93 (2011), the Court must

consider post-offense developments—such as the evidence of rehabilitation,

medical conditions, and relationships to family discussed above—in its § 3553(a)

calculus. In light of such developments, Revuelta’s 16 years of imprisonment has

reflected the seriousness of his offense, promoted respect for the law, provided just

punishment, and adequately deterred criminal conduct. 18 U.S.C. § 3553(a)(2). He
is no longer a danger to the public and any further sentence would be greater than

necessary to comply with the purposes of § 3553. Accordingly, the Court will grant

Revuelta’s motion and order that he be released to his ICE detainer.

                                     ORDER
      IT IS ORDERED that:

1.    Crispin Revuelta-Valencia’s Motion to Reduce Sentence (Dkt. 633) is

      GRANTED.

2.    Crispin Revuelta-Valencia’s sentence is reduced to a sentence of time served

      pursuant to 18 U.S.C. § 3582(c)(1)(A).

3.    The Bureau of Prisons shall release Crispin Revuelta-Valencia as soon as

      possible. Upon release from BOP custody he shall enter the custody of

      Immigration and Customs Enforcement pursuant to his underlying detainer.



                                             DATED: July 8, 2021


                                             _________________________
                                             B. Lynn Winmill
                                             U.S. District Court Judge
